UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 02/28/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Select Managers Small Cap Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund February 28, 2017 (Unaudited) Common Stocks - 97.0% Shares Value ($) Automobiles & Components - 2.4% Cooper-Standard Holding 5,648 a 632,576 Dorman Products 33,103 a,b 2,587,330 Gentex 39,815 837,309 Horizon Global 29,848 a 545,621 LCI Industries 57,428 6,184,996 Standard Motor Products 16,211 777,642 Thor Industries 6,402 709,470 Visteon 20,260 a 1,877,494 Winnebago Industries 19,818 653,994 Banks - 5.0% BancFirst 6,715 b 640,275 Bank of the Ozarks 135,496 7,415,696 BankUnited 18,824 745,995 BofI Holding 152,527 a,b 4,810,702 Boston Private Financial Holdings 37,755 649,386 Central Pacific Financial 20,757 655,506 Chemical Financial 13,908 740,879 Columbia Banking System 20,361 812,200 First Hawaiian 26,606 842,878 Home BancShares 48,416 b 1,362,426 IBERIABANK 8,012 679,017 Independent Bank Group 11,988 758,840 Meta Financial Group 6,227 533,031 OceanFirst Financial 27,917 814,897 Pacific Premier Bancorp 20,640 a 825,600 Preferred Bank 15,935 894,591 Synovus Financial 24,068 1,016,151 Texas Capital Bancshares 38,600 a 3,441,190 Univest Corporation of Pennsylvania 24,121 671,770 Walker & Dunlop 20,161 a 819,545 Western Alliance Bancorp 20,299 a 1,048,240 Wintrust Financial 10,179 750,192 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Capital Goods - 9.4% AAON 37,826 1,272,845 Aerovironment 22,337 a,b 603,546 Albany International, Cl. A 20,665 937,158 Apogee Enterprises 18,852 b 1,077,957 Argan 11,308 779,121 Astec Industries 32,052 b 2,024,725 Barnes Group 43,385 2,174,022 Beacon Roofing Supply 72,023 a 3,272,725 Chart Industries 18,678 a 664,750 CIRCOR International 12,453 773,456 Cubic 12,817 673,533 Curtiss-Wright 7,463 730,105 DigitalGlobe 28,668 a 907,342 Donaldson 44,015 1,890,444 Dycom Industries 3,120 a,b 256,402 EMCOR Group 10,013 615,599 Encore Wire 18,994 902,215 Esterline Technologies 10,878 a 967,054 Gibraltar Industries 44,916 a 1,861,768 Granite Construction 22,595 1,197,761 Griffon 28,308 711,946 H&E Equipment Services 36,360 954,086 HEICO 9,375 770,156 John Bean Technologies 20,569 1,838,869 Kennametal 47,215 1,751,204 KLX 15,279 a 769,145 Kratos Defense & Security Solutions 85,038 a 701,564 Masonite International 29,975 a 2,341,047 Mercury Systems 47,152 a 1,761,599 Middleby 18,881 a 2,618,984 MRC Global 49,847 a 1,007,408 Mueller Water Products, Cl. A 54,382 673,793 Nordson 6,653 798,626 Oshkosh 10,781 731,922 Patrick Industries 8,553 a 682,957 Proto Labs 35,953 a,b 1,963,034 Quanta Services 68,087 a 2,541,007 Raven Industries 29,791 880,324 RBC Bearings 24,777 a 2,311,694 Rush Enterprises, Cl. A 24,108 a 831,244 Common Stocks - 97.0% (continued) Shares Value ($) Capital Goods - 9.4% (continued) SiteOne Landscape Supply 22,143 b 868,227 Sun Hydraulics 18,367 679,579 Timken 19,979 883,072 Titan International 67,517 893,925 Trex 12,894 a 876,921 Tutor Perini 43,404 a 1,321,652 WESCO International 10,732 a 745,874 Woodward 29,178 2,055,590 Commercial & Professional Services - 4.5% Advisory Board 86,935 a 3,912,075 CEB 57,498 4,458,970 Exponent 33,896 1,947,325 Franklin Covey 28,470 a 511,037 Healthcare Services Group 82,014 b 3,393,739 Hudson Technologies 89,503 a 640,841 Huron Consulting Group 49,942 a 2,169,980 ICF International 6,618 a 284,243 InnerWorkings 23,680 a 229,933 McGrath RentCorp 19,679 740,521 Mobile Mini 14,097 458,857 Ritchie Bros Auctioneers 17,813 600,120 Tetra Tech 122,904 4,946,886 The Brink's Company 18,032 963,810 TransUnion 19,889 a 737,683 Viad 15,711 741,559 WageWorks 17,119 a 1,318,163 Consumer Durables & Apparel - 1.8% Brunswick 13,110 785,158 Callaway Golf 145,069 1,466,648 Cavco Industries 7,728 a 921,564 G-III Apparel Group 31,385 a 807,536 Hooker Furniture 19,059 628,947 iRobot 14,324 a,b 817,614 Kate Spade & Company 42,549 a 1,015,219 Nautilus 73,617 a,b 1,185,234 Oxford Industries 25,347 1,424,755 Perry Ellis International 26,585 a 619,165 TopBuild 21,602 a 906,852 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Consumer Durables & Apparel - 1.8% (continued) Universal Electronics 13,552 a 931,022 Consumer Services - 6.3% Belmond, Cl. A 63,215 a 818,634 Bojangles' 37,285 a 784,849 Bravo Brio Restaurant Group 31,533 a 126,132 Bright Horizons Family Solutions 49,241 a 3,403,046 Buffalo Wild Wings 20,932 a 3,244,460 Century Casinos 115,579 a 790,560 Cheesecake Factory 69,106 4,218,921 Chuy's Holdings 40,742 a 1,161,147 ClubCorp Holdings 53,592 916,423 Dave & Buster's Entertainment 57,468 a 3,286,595 Del Taco Restaurants 61,786 a 766,764 Grand Canyon Education 34,178 a 2,097,846 Jack in the Box 5,731 537,052 Panera Bread, Cl. A 14,847 a,b 3,426,688 Planet Fitness, Cl. A 108,552 b 2,334,954 Popeyes Louisiana Kitchen 13,823 a 1,092,155 SeaWorld Entertainment 34,727 669,189 Shake Shack, Cl. A 8,767 a,b 314,122 Strayer Education 9,092 704,994 Texas Roadhouse 35,707 1,510,406 Vail Resorts 28,181 5,105,834 Wendy's 82,798 b 1,154,204 Wingstop 25,388 667,704 Diversified Financials - 2.7% Associated Capital Group, Cl. A 12,716 474,307 CBOE Holdings 9,031 704,870 Evercore Partners, Cl. A 44,386 3,530,906 FactSet Research Systems 8,958 b 1,593,628 Financial Engines 16,135 714,781 GAMCO Investors, Cl. A 12,858 383,040 Hercules Capital 43,923 650,500 MarketAxess Holdings 22,364 4,366,124 Moelis & Co., Cl. A 50,668 1,864,582 PRA Group 49,073 a,b 2,002,178 WisdomTree Investments 69,034 b 628,900 Common Stocks - 97.0% (continued) Shares Value ($) Energy - 2.2% Callon Petroleum 102,822 a 1,297,614 Dril-Quip 13,553 a,b 831,477 Fairmount Santrol Holdings 63,553 a 602,482 Forum Energy Technologies 75,771 a,b 1,644,231 Green Plains 28,841 722,467 Matador Resources 33,060 a,b 795,754 Oasis Petroleum 48,946 a,b 693,075 Parsley Energy, Cl. A 17,151 a 521,219 Patterson-UTI Energy 40,242 b 1,111,484 PDC Energy 10,482 a,b 708,478 Pioneer Energy Services 92,400 a 485,100 Resolute Energy 30,657 a,b 1,427,083 Ring Energy 54,135 a 669,109 RSP Permian 13,273 a 524,151 Sanchez Energy 56,052 a,b 644,598 Smart Sand 36,388 624,782 US Silica Holdings 11,315 572,200 Exchange-Traded Funds - 1.1% iShares Russell 2000 ETF 49,813 b Food & Staples Retailing - .4% Natural Grocers by Vitamin Cottage 20,846 a,b 251,611 Smart & Final Stores 84,679 a,b 1,181,272 United Natural Foods 19,093 a 821,954 Food, Beverage & Tobacco - 1.1% Calavo Growers 5,432 306,365 Farmer Brothers 20,955 a 684,705 Freshpet 36,209 a 365,711 Hain Celestial Group 61,726 a 2,183,866 Hostess Brands 63,114 a 961,226 J&J Snack Foods 15,231 2,037,908 Health Care Equipment & Services - 9.4% ABIOMED 33,808 a 3,988,330 athenahealth 7,134 a,b 841,313 BioTelemetry 69,732 a 1,774,679 Cantel Medical 47,110 3,868,202 Cardiovascular Systems 30,968 a 879,491 Chemed 5,345 b 954,350 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Health Care Equipment & Services - 9.4% (continued) Cotiviti Holdings 18,408 689,932 Diplomat Pharmacy 12,420 a 168,291 Glaukos 53,521 a 2,435,205 Globus Medical, Cl. A 58,491 a,b 1,626,635 Haemonetics 25,600 a 955,648 HealthEquity 56,273 a,b 2,459,130 HealthStream 23,467 a 574,237 Hill-Rom Holdings 11,704 777,731 Inovalon Holdings, Cl. A 20,605 a,b 247,260 K2M Group Holdings 68,326 a 1,369,936 Masimo 58,966 a 5,328,168 Medidata Solutions 44,351 a 2,480,108 Merit Medical Systems 24,415 a 751,982 Natus Medical 37,301 a 1,381,070 Neogen 45,140 a 2,927,780 Nevro 34,990 a 3,358,690 Novadaq Technologies 33,720 a 244,807 NuVasive 6,505 a,b 486,314 NxStage Medical 93,281 a 2,664,105 Omnicell 42,106 a 1,601,081 OraSure Technologies 82,732 a 927,426 Penumbra 20,993 a,b 1,612,262 Spectranetics 17,082 a 475,307 Surgery Partners 6,993 a 157,343 Teladoc 78,212 a,b 1,724,575 Teleflex 16,457 3,146,249 Tivity Health 29,589 a 855,122 U.S. Physical Therapy 6,712 507,763 Veeva Systems, Cl. A 29,606 a 1,293,486 Vocera Communications 32,391 a 670,170 West Pharmaceutical Services 4,848 399,815 Wright Medical Group 30,518 a,b 850,842 Zeltiq Aesthetics 13,720 a 759,539 Household & Personal Products - .2% Central Garden & Pet 16,737 a,b 564,874 Inter Parfums 20,754 718,088 Medifast 6,006 269,309 Common Stocks - 97.0% (continued) Shares Value ($) Insurance - .5% AMERISAFE 12,222 785,875 Infinity Property & Casualty 8,447 796,130 Kinsale Captial Group 14,253 418,326 Primerica 9,887 798,375 Materials - 3.0% Balchem 36,853 3,212,476 Berry Plastics Group 46,429 a 2,336,772 Commercial Metals 67,623 1,428,874 Eagle Materials 7,761 804,893 Ferro 65,807 a 921,298 Ferroglobe 80,868 872,566 Innospec 9,954 b 649,996 Kaiser Aluminum 8,171 644,120 KapStone Paper & Packaging 35,397 799,972 Louisiana-Pacific 32,203 a 759,347 Neenah Paper 3,136 229,712 Scotts Miracle-Gro 8,111 735,100 Sensient Technologies 29,476 2,356,311 Summit Materials, Cl. A 90,960 a 2,173,034 US Concrete 11,741 a,b 739,683 Media - .6% AMC Entertainment Holdings, Cl. A 20,364 638,411 MDC Partners, Cl. A 114,206 b 999,303 New York Times, Cl. A 41,546 598,262 Nexstar Media Group 12,129 836,295 Time 39,895 700,157 Pharmaceuticals, Biotechnology & Life Sciences - 10.5% Achaogen 85,452 a,b 2,003,849 Aclaris Therapeutics 33,089 a 1,033,370 Aerie Pharmaceuticals 67,062 a,b 3,175,386 Array BioPharma 59,519 a,b 684,469 AveXis 11,497 b 704,996 Bio-Rad Laboratories, Cl. A 5,093 a 991,302 BioSpecifics Technologies 23,599 a 1,247,679 Bio-Techne 26,466 2,813,865 Bluebird Bio 20,781 a,b 1,821,455 Cambrex 24,825 a 1,398,889 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 10.5% (continued) Cara Therapeutics 48,165 a,b 772,085 Clovis Oncology 38,519 a 2,226,783 Corcept Therapeutics 18,883 a 169,758 Dermira 29,490 a,b 993,518 Eagle Pharmaceuticals 8,854 a,b 679,013 Emergent BioSolutions 98,401 a 3,087,823 Exact Sciences 72,766 a,b 1,565,924 Exelixis 103,983 a,b 2,238,754 Five Prime Therapeutics 7,020 a 322,007 Global Blood Therapeutics 29,790 a,b 829,652 GW Pharmaceuticals, ADR 3,440 a,b 429,243 Heska 16,967 a 1,573,520 INC Research Holdings, Cl. A 11,680 a 509,832 Keryx Biopharmaceuticals 249,825 a,b 1,256,620 Kite Pharma 9,060 a,b 641,176 Lexicon Pharmaceuticals 27,974 a,b 448,983 Ligand Pharmaceuticals 52,347 a,b 5,477,067 Loxo Oncology 29,240 a 1,299,426 Medicines 16,396 a 859,478 NanoString Technologies 27,890 a 526,284 Nektar Therapeutics 235,583 a 3,081,426 NeoGenomics 66,442 a,b 536,187 Neurocrine Biosciences 13,505 a 596,381 Pacira Pharmaceuticals 24,947 a,b 1,090,184 PAREXEL International 25,868 a 1,673,401 Portola Pharmaceuticals 16,774 a,b 581,722 Progenics Pharmaceuticals 250,890 a,b 2,820,004 REGENXBIO 31,040 a 571,136 Repligen 30,288 a 954,375 Sage Therapeutics 14,171 a,b 955,125 Supernus Pharmaceuticals 194,050 a 4,987,085 Synergy Pharmaceuticals 239,515 a,b 1,386,792 TESARO 19,435 a,b 3,660,971 Ultragenyx Pharmaceutical 4,579 a 389,581 Real Estate - .5% CoreSite Realty 15,831 b,c 1,425,898 Four Corners Property Trust 31,207 c 692,171 MGM Growth Properties, Cl. A 20,106 b,c 511,095 Common Stocks - 97.0% (continued) Shares Value ($) Real Estate - .5% (continued) RE/MAX Holdings, Cl. A 11,474 659,755 Retailing - 3.7% Big Lots 16,679 b 856,300 Burlington Stores 22,039 a 1,961,691 Core-Mark Holding 25,477 828,512 Five Below 18,195 a 701,417 Hibbett Sports 22,280 a,b 657,260 LKQ 29,770 a 940,137 Monro Muffler Brake 48,772 2,804,390 Nutrisystem 43,801 2,036,746 Ollie's Bargain Outlet Holdings 33,352 a,b 1,045,585 Pool 55,560 6,373,288 Shutterfly 78,202 a 3,548,807 Tile Shop Holdings 74,842 1,317,219 Semiconductors & Semiconductor Equipment - 6.3% Advanced Energy Industries 11,182 a 694,402 Advanced Micro Devices 47,119 a,b 681,341 AXT 110,590 a 785,189 Brooks Automation 36,389 759,075 Cabot Microelectronics 5,148 356,345 Cavium 30,933 a 2,026,421 CEVA 156,401 a 5,223,793 CyberOptics 18,053 a 621,023 Cypress Semiconductor 276,904 b 3,674,516 Entegris 50,894 a 1,078,953 FormFactor 88,461 a 942,110 Impinj 63,820 b 1,809,935 Inphi 49,887 a 2,341,696 Integrated Device Technology 104,501 a 2,498,619 Kulicke & Soffa Industries 36,512 a 747,401 MACOM Technology Solutions Holdings 29,796 a 1,373,298 MaxLinear, Cl. A 67,842 a 1,766,606 Microsemi 28,459 a 1,474,745 MKS Instruments 12,080 b 792,448 Monolithic Power Systems 25,568 2,249,217 Nanometrics 47,550 a 1,293,835 ON Semiconductor 141,407 a 2,139,488 PDF Solutions 55,754 a,b 1,192,021 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 6.3% (continued) Power Integrations 8,943 565,198 Semtech 22,961 a 768,045 Silicon Laboratories 10,105 a 682,088 Ultra Clean Holdings 70,030 a 969,916 Software & Services - 16.7% 2U 81,148 a,b 2,965,959 ACI Worldwide 74,272 a 1,453,503 Actua 163,768 a 2,243,622 Acxiom 80,718 a 2,302,077 Aspen Technology 13,459 a,b 782,506 Attunity 43,020 a 376,425 Bazaarvoice 75,087 a 334,137 Blackbaud 36,651 2,621,280 Bottomline Technologies 42,798 a 1,067,810 Box, Cl. A 55,223 a 973,029 Callidus Software 61,311 a 1,155,712 Cass Information Systems 7,059 460,035 ChannelAdvisor 15,477 a 166,378 Cimpress 40,228 a,b 3,226,688 CoStar Group 4,562 a 926,907 Criteo, ADR 133,816 a,b 6,286,676 CyberArk Software 19,300 a 976,194 Descartes Systems Group 47,923 a 1,008,779 Ellie Mae 24,902 a 2,379,635 Envestnet 59,490 a,b 2,299,288 Everbridge 90,755 b 1,727,975 ExlService Holdings 47,523 a 2,122,377 Fair Isaac 16,301 2,120,271 Five9 53,431 a 850,087 Genpact 34,495 836,159 GTT Communications 40,390 a,b 1,126,881 HubSpot 39,941 a 2,376,489 IAC/InterActiveCorp 10,299 a 761,508 j2 Global 37,562 b 3,058,298 Leidos Holdings 8,140 433,862 MAXIMUS 61,755 3,684,921 MINDBODY, Cl. A 88,065 a,b 2,338,126 MiX Telematics, ADR 58,292 415,622 Monotype Imaging Holdings 21,603 435,300 Common Stocks - 97.0% (continued) Shares Value ($) Software & Services - 16.7% (continued) New Relic 79,128 a 2,783,723 Paycom Software 74,116 a,b 3,989,664 Paylocity Holding 14,205 a 500,868 Pegasystems 21,173 b 910,439 Points International 53,023 a 375,403 Proofpoint 41,163 a,b 3,242,410 PROS Holdings 20,955 a 486,785 PTC 16,400 a 883,796 Quotient Technology 99,602 a,b 1,185,264 RealPage 64,951 a 2,192,096 Science Applications International 18,324 b 1,593,638 Shopify, Cl. A 12,120 a 717,625 Shutterstock 54,407 a,b 2,372,689 SPS Commerce 13,299 a 735,834 Square, Cl. A 70,977 a 1,229,322 Stamps.com 57,728 a,b 7,279,501 TrueCar 67,530 a,b 949,472 Tyler Technologies 23,073 a 3,499,020 Ultimate Software Group 17,816 a 3,445,436 Verint Systems 12,035 a 454,321 Wix.com 45,437 a 2,830,725 WNS Holdings, ADR 89,678 a 2,533,403 Yelp 12,759 a 429,978 Zendesk 90,426 a,b 2,462,300 Zix 162,622 a 814,736 Technology Hardware & Equipment - 5.9% ADTRAN 36,731 776,861 Applied Optoelectronics 20,511 a 941,865 Belden 11,026 778,987 CalAmp 83,768 a 1,357,879 Celestica 95,109 a 1,258,292 Cognex 51,351 3,944,270 Coherent 17,967 a 3,280,415 Digi International 24,380 a 299,874 EchoStar, Cl. A 17,149 a 913,527 Electronics For Imaging 48,427 a 2,231,032 ePlus 13,909 a 1,765,748 Finisar 17,180 a 575,186 II-VI 58,707 a 2,089,969 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Technology Hardware & Equipment - 5.9% (continued) Infinera 90,582 a,b 982,815 InterDigital 6,520 548,006 IPG Photonics 6,438 a 761,615 Itron 6,004 a 388,459 Ituran Location and Control 20,059 561,652 Littelfuse 14,867 2,400,277 Lumentum Holdings 24,700 a 1,133,730 National Instruments 40,852 1,317,068 Oclaro 171,782 a 1,460,147 Orbotech 57,602 a 1,736,700 Rogers 8,400 a 693,084 Stratasys 17,146 a 338,976 Tech Data 7,950 a 691,650 TTM Technologies 33,765 a 545,642 Universal Display 27,442 2,328,454 Viavi Solutions 77,783 a 779,386 Telecommunication Services - .5% Boingo Wireless 130,271 a 1,421,257 ORBCOMM 71,040 a 608,813 Vonage Holdings 128,081 a 771,048 Zayo Group Holdings 11,391 a 359,044 Transportation - 2.1% Allegiant Travel 14,392 2,505,647 Echo Global Logistics 96,665 a 2,112,130 Genesee & Wyoming, Cl. A 16,469 a 1,221,012 Hub Group, Cl. A 23,546 a 1,189,073 Marten Transport 88,874 2,181,857 Old Dominion Freight Line 9,221 b 846,119 SkyWest 21,123 742,473 XPO Logistics 43,316 a 2,208,683 Utilities - .2% American States Water 20,947 b Total Common Stocks (cost $472,852,251) Investment of Cash Collateral for Securities Loaned - 10.6% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $66,360,580) 66,360,580 d Total Investments (cost $539,212,831) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2017, the value of the fund’s securities on loan was $103,188,032 and the value of the collateral held by the fund was $107,063,906, consisting of cash collateral of $66,360,580 and U.S. Government & Agency securities valued at $40,703,326. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 16.7 Money Market Investment 10.6 Pharmaceuticals, Biotechnology & Life Sciences 10.5 Capital Goods 9.4 Health Care Equipment & Services 9.4 Semiconductors & Semiconductor Equipment 6.3 Consumer Services 6.3 Technology Hardware & Equipment 5.9 Banks 5.0 Commercial & Professional Services 4.5 Retailing 3.7 Materials 3.0 Diversified Financials 2.7 Automobiles & Components 2.4 Energy 2.2 Transportation 2.1 Consumer Durables & Apparel 1.8 Exchange-Traded Funds 1.1 Food, Beverage & Tobacco 1.1 Media .6 Real Estate .5 Telecommunication Services .5 Insurance .5 Food & Staples Retailing .4 Household & Personal Products .2 Utilities .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 1 Level 2 - Other Unadjusted Significant Level 3 Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 569,204,237 - - Equity Securities - Foreign Common Stocks † 27,475,992 - - Exchange-Traded Funds 6,866,224 - - Registered Investment Company 66,360,580 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At February 28, 2017, accumulated net unrealized appreciation on investments was $130,694,202, consisting of $144,850,165 gross unrealized appreciation and $14,155,963 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
